 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER LIPSEY, JR.,                        Case No. 1:18-cv-00766-AWI-SKO (PC)

12                        Plaintiff,                  FINDINGS AND RECOMMENDATIONS
                                                      TO DENY PLAINTIFF’S MOTION FOR
13           v.                                       A PRELIMINARY INJUNCTION

14    B. SEITZ, et al.,                               (Doc. 20)

15                        Defendants.                 21-DAY DEADLINE

16

17     I.   INTRODUCTION

18          Plaintiff Christopher Lipsey, Jr., is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. section 1983 and California Civil Code

20   section 52.1 (Bane Act). (See Docs. 9, 26.) In his third amended complaint, Plaintiff names B.

21   Seitz, S. Kernan, and R. Diaz as defendants. (Doc. 26 at 2-3.) On February 13, 2020, the Court

22   issued findings and recommendations to dismiss Kernan as a defendant, but allowed Plaintiff’s

23   claims against Seitz and Diaz to proceed. (Doc. 27)

24          Before the Court is Plaintiff’s motion for a preliminary injunction. (Doc. 20.) Plaintiff

25   requests that the Court order the Secretary of the California Department of Corrections and

26   Rehabilitation (CDCR) to (1) process an administrative appeal by Plaintiff, (2) make emergency

27   amendments to Title 15 of the California Code of Regulations regarding inmate appeals, (3)

28   establish new procedures for inmate appeals, and (4) “release all appeals from … 2018 … to the
 1   third level” of review. (Id. at 12-13.) Plaintiff contends that current regulations violate the

 2   California Administrative Procedure Act, and that prison officials misuse current procedures to

 3   “systematically” and “intentionally prevent [inmate] complaints from being fully investigated and

 4   placed in CDCR staff personnel files.” (See id. at 2-3.)

 5    II.    DISCUSSION

 6           “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

 7   v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted). “A plaintiff seeking a

 8   preliminary injunction must establish that he is likely to succeed on the merits, that he is likely to

 9   suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his
10   favor, and that an injunction is in the public interest.” Id. at 20.

11           Plaintiff does not show that he is likely to succeed on the merits or that he will suffer

12   irreparable harm if the Court denies his requested relief. With respect to the merits, Plaintiff

13   provides no grounds for his claim that Title 15 violates the state Administrative Procedure Act.

14   Furthermore, under the federal Constitution, plaintiffs do not have a right to specific inmate

15   grievance procedures. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (citation omitted).

16           Plaintiff’s arguments regarding the inadequacies of CDCR’s grievance procedures may be

17   relevant to whether Plaintiff must exhaust administrative remedies, see Ross v. Blake, 136 S. Ct.

18   1850, 1858-60 (2016); he may raise these arguments in response to a motion for summary

19   judgment by defendants for failure to exhaust. See Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir.
20   2014) (“defendants must produce evidence proving failure to exhaust … to carry their burden”).

21   However, Plaintiff does not have an independent right to “adequate” grievance procedures. Thus,

22   an independent claim based on the inadequacies of CDCR’s procedures will fail.

23           With respect to prospective harm, Plaintiff states that a prior lawsuit he had filed was

24   dismissed based on failure to exhaust. (Doc. 20 at 6-7.) Plaintiff thus appears to imply that he will

25   suffer harm in the future, if the Court does not order CDCR to change its grievance procedures.

26   (See id. at 6.) Such potential harm, however, is too speculative to warrant a preliminary
27   injunction. See O’Shea v. Littleton, 414 U.S. 488, 498 (1974) (“threat of injury … too remote to

28   satisfy the case-or-controversy requirement”). “Issuing a preliminary injunction based only on a
                                                       2
 1   possibility of irreparable harm is inconsistent with our characterization of injunctive relief as an

 2   extraordinary remedy that may only be awarded upon a clear showing that the plaintiff is entitled

 3   to such relief.” Winter, 555 U.S. at 22 (citation omitted). Here, Plaintiff does not make that

 4   showing.

 5            Finally, Plaintiff’s requested injunction is unrelated to the claims he alleges in this lawsuit.

 6   In his third amended complaint, Plaintiff raises claims of First Amendment retaliation under

 7   section 1983 and the Bane Act. (See Doc. 26; see also Doc. 27.) Plaintiff does not challenge

 8   CDCR’s grievance procedures or raise viable claims related thereto. “When a plaintiff seeks

 9   injunctive relief based on claims not pled in the complaint, the court does not have the authority
10   to issue an injunction.” Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 633

11   (9th Cir. 2015). “Because the Court only has jurisdiction over the operative claims in the

12   [c]omplaint,” which do not include the claims in Plaintiff’s motion, the Court lacks the authority

13   to provide the injunctive relief that Plaintiff seeks. Smith v. Rios, No. 1:10-cv-1554-AWI-MJS,

14   2010 WL 4603959, at *2 (E.D. Cal. 2010) (citations omitted).

15   III.     CONCLUSION AND RECOMMENDATION

16            For the reasons set forth above, the Court RECOMMENDS that Plaintiff’s motion for a

17   preliminary injunction (Doc. 20) be DENIED. These Findings and Recommendations will be

18   submitted to the District Judge assigned to this case, pursuant to the provisions of 28 U.S.C.

19   section 636(b)(l). Within 21 days of the date of service of these Findings and Recommendations,
20   Plaintiff may file written objections with the Court. The document should be captioned,

21   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections

22   within the specified time may result in waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d

23   834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

24
     IT IS SO ORDERED.
25

26   Dated:     February 20, 2020                                    /s/   Sheila K. Oberto              .
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                          3
